Name: Commission Regulation (EEC) No 2289/89 of 27 July 1989 amending Regulation (EEC) No 1314/89 authorizing Greece not to apply in certain areas the measures provided for in Council Regulation (EEC) No 1442/88 as regards the granting of permanent abandonment premiums in respect of wine-growing areas for the 1989/90 to 1995/96 wine years
 Type: Regulation
 Subject Matter: Europe;  cultivation of agricultural land;  agricultural structures and production;  beverages and sugar
 Date Published: nan

 No L 218/26 Official Journal of the European Communities 28 . 7. 89 COMMISSION REGULATION (EEC) No 2289/89 of 27 July 1989 amending Regulation (EEC) No 1314/89 authorizing Greece not to apply in certain areas the measures provided for in Council Regulation (EEC) No 1442/88 as regards the granting of permanent abandonment premiums in respect of wine-growing areas for the 1989/90 to 1995/96 wine years HAS ADOPTED THIS REGULATION : Article 1 The following is hereby added to region D in point I of the Annex to Regulation (EEC) No 1314/89 : 'Region Designation 2. Akhaia Patras 3. Kefallinia Robola 4. Korinthia Nemea' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1442/88 of 24 May 1988 on the granting, for the 1988/89 to 1995/96 wine years, of permanent abandonment premiums in respect of wine-growing areas ('), and in particular Article 12 ( 1 ) thereof, Whereas before 1 April 1989 Greece submitted a reasoned application pursuant to Commission Regulation (EEC) No 2729/88 (*), as last amended by Regulation (EEC) No 678/89 (3), for exclusion from the scope of the measures provided for in Regulation (EEC) No 1442/88 from the 1989/90 wine year ; Whereas, in Commission Regulation (EEC) No 1314/89 (4), some of the regions and designations in the Greek application were omitted from the Annex thereto ; whereas those regions form part of areas the wine-growing potential of which is less than 10 % of the national wine-growing potential ; whereas those data should be added to the Annex ; whereas, however, to take account of the special situation of producers who have already submitted an application for the areas concerned and have taken all the necessary measures, transitional provisions should be adopted for processing such applications ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, Article 2 As regards the wine-growing areas indicated in areas 2, 3 and 4 of region D of point I of the Annex to Regulation (EEC) No 1314/89, Greece shall accept as admissible applications submitted before the entry into force of this Regulation where the applicant proves to the satisfaction of the competent authorities that he has already taken measures directly or indirectly linked to grubbing-up operations. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 July 1989 . For the Commission Ray MAC SHARRY Member of the Commission (  ) OJ No L 132, 28 . 5. 1988, p. 3 . (2) OJ No L 241 , 1 . 9 . 1988, p. 108 . 0 OJ No L 73 , 17. 3 . 1989, p. 23 . (4) OJ No L 131 , 13 . 5 . 1989, p. 46.